            Case 1:20-cv-00874-RP Document 53 Filed 06/21/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 TANGER MANAGEMENT, LLC;                           ) CIVIL ACTION NO. 1:20-CV-00874-RP
 TANGER COLUMBUS, LLC; and                         )
 TANGER HOUSTON, LLC,                              )
                                                   )
 Plaintiffs and Counter Defendants,                )
                                                   )
          v.                                       )
                                                   )
 HAGGAR DIRECT, INC., and HAGGAR                   )
 CLOTHING CO.,                                     )
                                                   )
 Defendants and Counterclaimants.                  )
                                                   )
                                                   )

                                  NOTICE OF SETTLEMENT
        Plaintiffs and Counter Defendants and Defendants and Counterclaimants, by and through

their undersigned counsel, respectfully notify the Court that they have reached an agreement in

principle to resolve the matters in dispute in this litigation. The agreement is intended to, among

other things, resolve the parties’ respective claims and would obviate the need for discovery or

other such proceedings. The parties are currently preparing written settlement documentation

necessary to memorialize the agreement. Once the settlement is finalized, the parties intend to file

a Notice of Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). In the interim,

the parties respectfully request that the Court stay further proceedings in this action and all pending

deadlines pending the filing of the appropriate documents to dispose of this case. In the event that

the parties are unable to finalize the settlement, they will file a notice with the Court advising of

the same and requesting a status conference.




US_Active\118442994\V-2
            Case 1:20-cv-00874-RP Document 53 Filed 06/21/21 Page 2 of 3




Dated: June 21, 2021
Respectfully submitted,


 TROUTMAN PEPPER HAMILTON                   DENTONS US LLP
 SANDERS LLP

 /s/_Jeremy Heep__________________          /s/_David M. Fedder_________________
 Jeremy Heep (pro hac vice)                 David M. Fedder
 Courtney A. Munnings (pro hac vice)        (admitted pro hac vice/MO Bar No. 38823)
 Karli Cozen (pro hac vice)                 One Metropolitan Square
 3000 Two Logan Square                      211 N. Broadway, Suite 3000
 Eighteenth and Arch Streets                St. Louis, MO 63102-2741
 Philadelphia, PA 19103-2799                Telephone: (314) 241 1800
 Tel.: 215.981.4972                         Facsimile: (314) 259 5959
 Fax: 215.981.4750                          Email: david.fedder@dentons.com
 Email: jeremy.heep@troutman.com
 Email: courtney.munnings@troutman.com      Uchenna Ekuma-Nkama
 Email: Karli.cozen@troutman.com            (admitted pro hac vice/GA Bar No. 957861)
                                            303 Peachtree Street, Suite 5300
 BUTLER SNOW LLP                            Atlanta, Georgia 30308
                                            Telephone: (404) 527-4000
 Eric J.R. Nichols                          Facsimile: (404) 527-4198
 State Bar No. 14994900                     Email: uchenna.ekuma-nkama@dentons.com
 Christopher Cowan
 State Bar No. 24084975                     FRITZ, BYRNE, HEAD & GILSTRAP,
 1400 Lavaca Street, Suite 1000             PLLC
 Austin, Texas 78701
 Tel: 737-802-1800                          Lisa C. Fancher
 Fax: 737-802-1801                          (TX Bar. No. 06800275)
 Email: eric.nichols@butlersnow.com         221 West Sixth Street, Suite 960
 Email: chris.cowan@butlersnow.com          Austin, Texas 78701
                                            Telephone: (512) 476-2020
                                            Facsimile: (512) 477-5267
 Attorneys for Defendants and Counter
                                            Email: lfancher@fbhg.law
 Claimants Haggar Direct, Inc. and Haggar
 Clothing Co.                               Attorneys for Plaintiffs and Counter
                                            Defendants Tanger Management, LLC,
                                            Tanger Columbus, LLC, and Tanger Houston,
                                            LLC




US_Active\118442994\V-2
            Case 1:20-cv-00874-RP Document 53 Filed 06/21/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

        I certify by my signature below that a copy of this motion is being served on the following

by ECF on this 21st day of June, 2021:



Eric J.R. Nichols
eric.nichols@butlersnow.com
Christopher Cowan
chris.cowan@butlersnow.com
BUTLER SNOW LLP
1400 Lavaca Street, Suite 1000
Austin, Texas 78701

Jeremy Heep
jeremy.heep@troutman.com
Courtney A. Munnings
courtney.munnings@troutman.com
Karli Cozen
karli.cozen@troutman.com
TROUTMAN PEPPER HAMILTON SANDERS LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799

Attorneys for Haggar Direct, Inc. and Haggar Clothing Co.

                                             /s/ Uchenna Ekuma-Nkama
                                             Uchenna Ekuma-Nkama




US_Active\118442994\V-2
